Exhibit 10(g)

     
POLICIES AND PROCEDURES
DATE: 1 DECEMBER 2010 (revised)
SUBJECT: SENIOR EXECUTIVE OFFICER BENEFITS
  NO. RS-01

In addition to all of the fringe benefits provided to salaried employees, Senior
Executive Officers (Chief Executive Officer and Chief Financial Officer) will
have the following additional benefits:

1.   Insurance premiums will be one-half the amount paid by regular salaried
employees, with equal seniority, for all individual and family health coverage.
Life, disability and dental insurance coverage will be paid in full.

2.   Supplemental health insurance benefits for the officer and his dependents
up to 6.5% of the total current base salary.

3.   The Chief Executive Officer will receive a social membership to the
Minnehaha Country Club.

4.   Health club membership or equivalent in home exercise equipment.

5.   Inclusion in the Group Life Insurance and A.D. & D. policy at 2.0 times
annualized base salary on February 1st each year. The group life insurance
policy is updated annually on March 1st of each year, and the benefit will be
limited to the maximum benefit offered by the current life insurance carrier.

6.   Individual term policies may be required to reach the coverage levels in
Number 5 above.

    Those policies are funded by the company for the period of time employed by
the company. The officer will have the option to convert or continue at
officer’s expense upon termination or retirement.

7.   This section applies only to Senior Executive Officers elected before
February 1, 2004. A second-to-die life policy will be provided to the Chief
Financial Officer in the amount of $300,000. Premiums on this policy will be
paid by the company until the policy is fully funded (the point where dividends
of the policy are sufficient to pay the entire premium) provided that the
officer is employed until “normal retirement” age or qualifies for “early
retirement” in accordance with Raven policies and procedures.

    Upon the officer’s retirement at the normal retirement age or if qualifying
for early retirement in accordance with Raven Policies and Procedures the
second-to-die life policy will be paid up by Raven at the time of the officer’s
retirement. The premium benefit for the paid up policy will be grossed up at the
end of the calendar year.

    If the officer terminates employment before qualifying for either normal or
early retirement the officer will have the option to continue the policy by
paying the premiums or may exercise one of the conversion features available in
the policy.

8.   For Senior Executive Officers elected before February 1, 2004, long-term
care insurance will be provided to the officer and officer’s spouse.

9.   Full pay for sick leave up to a point where disability insurance coverage
begins. Disability insurance is 60% of base salary non-integrated with Social
Security. Provisions of the actual policy will govern the exact amount of
payments.

10.   Two additional weeks of paid vacation in addition to the regular
established vacation policy.

11.   Physical examinations provided by the company will be given on a biennial
basis to age 60 on individuals who are asymptomatic, annually if symptomatic.
Above age 60 examinations will be annually.

12.   Officer’s annual base salary will be grossed up at the end of the calendar
year to compensate for any additional payroll and income tax burden created by
the treatment of the officer’s benefits under numbers 1, 2, 5, 6, 7, 8 and 11,
above, as additional income.

13.   Senior Executive Officer Retirement & Benefits

    This section applies only to Senior Executive Officers retiring after
February 1, 2010. Benefits to officers retiring before that date will be
governed by the policy in effect at retirement.

    Full retirement benefits will be available to any senior executive officer
who retires between the ages of 65 and 70, or who

 



--------------------------------------------------------------------------------



 



Exhibit 10(g)

    chooses early retirement. Early retirement is defined as the first day of
any month after the officer’s years of service, plus attained age equals or
exceeds the sum of 80, or any date between then and age 65.

    Those benefits are:

(A) Continued retiree group hospital, medical and dental coverage for the
officer, spouse and eligible dependent child(ren), as defined by the insurance
carrier’s policy, until the officer attains the eligibility age for Medicare
(presently age 65) or is eligible for Medicare due to disability. Premiums will
be at the same rate available to active Senior Executive Officers.
If said officer dies prior to Medicare eligibility, coverage will continue on
the same basis for spouse and/or eligible dependent child(ren) as long as spouse
does not remarry and dependent child(ren) meets insurance carrier’s eligibility
requirements.
When the officer becomes eligible for Medicare, the spouse is eligible for
continued retiree group hospital, medical or dental coverage until the spouse
becomes eligible for Medicare. Coverage for the spouse will terminate in the
event the officer and spouse divorce or the spouse remarries after the death of
the officer. Upon divorce or remarriage of spouse, the spouse would then be
offered COBRA in compliance with Federal COBRA guidelines administered on a
consecutive basis.
When the officer becomes eligible for Medicare, eligible dependent child(ren)
are eligible for continued retiree group hospital, medical and dental coverage
until the dependent no longer meets the definition of an eligible dependent as
defined by the insurance carrier’s policy. Upon loss of dependent eligibility,
COBRA will be offered in compliance with Federal COBRA guidelines administered
on a consecutive basis.
(B) Upon eligibility for Medicare by either the officer or spouse, the officer
and spouse will be provided supplemental hospital, medical, and prescription
drug coverage to Medicare which would result in the same coverage that is
provided to the full-time active officers of the company. This coverage, as well
as group dental coverage, will continue for the rest of the officer’s and
spouse’s life or until the spouse divorces said officer or remarries after the
death of the officer. In the event the spouse divorces or remarries after death
of officer, supplemental coverage will cease being paid by Raven and will be the
responsibility of the former spouse.
In the event that eligible dependent child(ren) are eligible for Medicare, said
dependent child(ren) will be provided supplemental hospital and medical coverage
to Medicare which would result in the same coverage that is provided to the
full-time active officers of the company. This coverage, as well as group dental
coverage, will continue for the rest of the dependent’s life or as long as the
dependent meets disability requirements.
(C) In the event that a retired officer marries/remarries, retiree benefits are
only offered to spouses enrolled in benefits at the time of the Officer’s
retirement.
(D) Upon retirement, supplemental health insurance benefits for the officer and
his dependents will be provided annually for the rest of the officer’s and
spouse’s lives at an amount of up to 10% of the officer’s highest total annual
compensation (salary and bonus) during any one of the officer’s last 5 years of
employment with the company.
(E) For Senior Executive Officers elected before February 1, 2004, long-term
care insurance will continue for the rest of the officer’s and spouse’s life.
The spouse’s coverage will be discontinued in the event an officer’s spouse
remarries after the death of an officer.
(F) To the extent retirement benefits are included in taxable income, retired
Senior Executive Officers will be grossed up at the end of the calendar year to
compensate for additional income and payroll tax burden.

 